       Case 1:19-cv-00920-DNH-CFH Document 35 Filed 08/19/19 Page 1 of 2

                                                                         Benjamin L. Berwick
                                                                         Protect Democracy Project
                                                                         15 Main Street, Suite 312
                                                                         Watertown, MA 02472
                                                                         ben.berwick@protectdemocracy.org
                                                                         T: (202) 579-4582 | F: (929) 777-8428


                                           August 19, 2019

VIA ECF and Priority Mail Express

Honorable David F. Hurd, U.S. District Judge
Alexander Pirnie Federal Bldg. and U.S. Courthouse
10 Broad Street
Utica, NY 13501

Honorable Christian F. Hummel, U.S. Magistrate Judge
James T. Foley U.S. Courthouse
445 Broadway, Room 441
Albany, NY 12207


         Re:      New York Immigration Coalition, et al. vs. Rensselaer County
                  Board of Elections, et al., No. 19-CV-920 (DNH) (CFH)


Dear Judge Hurd and Judge Hummel,

         Pursuant to Local Rule 7.1(b)(2), Plaintiffs write to request leave of Court to file a

Motion for a Preliminary Injunction, or, in the alternative, a court conference to obtain

permission to file such a Motion. Defendants do not take any position regarding Plaintiffs’

request for leave to file a Motion for a Preliminary Injunction. Plaintiffs also request that they be

afforded the opportunity to file a reply brief in connection with their proposed Motion.

Defendants do not wish to take a position on this request until they have reviewed Plaintiffs’

initial filing.

         On August 15th and 19th, Plaintiffs conferred with Defendants in a good faith effort to

resolve this matter. See L.R. 7.1(b)(2). At this time, the parties are unable to reach a mutually

satisfactory resolution. Accordingly, Plaintiffs respectfully request leave of Court to file a

Motion for a Preliminary Injunction and the opportunity to file a reply brief in connection with
      Case 1:19-cv-00920-DNH-CFH Document 35 Filed 08/19/19 Page 2 of 2



that Motion. Should the Court find these requests acceptable, Plaintiffs have provided a line to

“So Order” this letter. In the alternative, Plaintiffs request a court conference to discuss these

matters at the Court’s earliest convenience.

       Thank you very much for your attention and consideration.



                                               Respectfully Submitted,

                                               /s/ Benjamin L. Berwick
                                               Benjamin L. Berwick
                                               Bar No. 518959
                                               Protect Democracy Project
                                               15 Main Street, Suite 312
                                               Watertown, MA 02472
                                               ben.berwick@protectdemocracy.org
                                               T: (202) 579-4582 | F: (929) 777-8428


cc: All counsel (via ECF and Priority Mail Express)




                                       SO ORDERED:         August 19, 2019



                                       _____________________________
                                       Hon. David N. Hurd

                                       Hon. Christian F. Hummel




                                                  2
